United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
GLORIA CLARK §
§
v. § CIVIL ACTION NO, 3:20-CV-1094-S-BH
§
AMERICAN CASUALTY INSURANCE — §
COMPANY OF READING §
PENNSYLVANIA §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a recommendation
in this case [ECF No. 12]. An objection was filed by Plaintiff [ECF No. 13]. The District Court
reviewed de novo those portions of the proposed findings, conclusions, and recommendation to
which objection was made, and reviewed the remaining proposed findings, conclusions, and
recommendation for plain error. Finding no error, the Court ACCEPTS the Findings,
Conclusions, and Recommendation of the United States Magistrate Judge. By separate

Judgment, Plaintiffs claims will be dismissed for lack of subject matter jurisdiction.

SO ORDERED.

SIGNED July 12, 2021.

 

 

UNITED STATES DISTRICT JUDGE

 
